                                                           IT IS ORDERED
                                                           Date Entered on Docket: November 20, 2020




                                                           ________________________________
                                                           The Honorable Robert H Jacobvitz
                                                           United States Bankruptcy Judge
______________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO


  In Re:                                                   Case No. 20-11890-j7

  Richard Ynez Ybarra, Jr. and                             Chapter: 7
  Maria Rebecca Ybarra,

                     Debtors.


     DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
   ABANDON PROPERTY LOCATED AT 4230 SOMMERSET ARC, LAS CRUCES, NM
                              88011

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on October 21, 2020, Docket No. 11 (the "Motion") by The Money

  Source Inc., its successors and/or assigns ("Movant"). The Court, having reviewed the record and

  the Motion, and being otherwise sufficiently informed, FINDS:




                                                  1
  *4791080454135001*
  Case 20-11890-j7 Doc 14 Filed 11/20/20 Entered 11/20/20 16:03:38 Page 1 of 4
       1.      On October 21, 2020, Movant served the Motion and a notice of the Motion (the

"Notice") on the case trustee, Clarke C. Coll ("Trustee"), and Debtors’ Counsel by use of the

Court's case management and electronic filing system for the transmission of notices, as

authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on Debtors by United States first

class mail, in accordance with Bankruptcy Rules 7004 and 9014.

       2.      The Motion relates to the property known as 4230 SOMMERSET ARC, LAS

CRUCES, NM 88011 (the "Property") with a legal description:




       3.      The Notice specified an objection deadline of 21 days from the date of service of

the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on November 14, 2020;

       6.      As of November 18, 2020 neither Debtor(s) nor Trustee, nor any other party in

interest, filed an objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on November 18, 2020, Teresa M. Perry, Legal

Assistant of Weinstein & Riley, P.S., searched the data banks of the Department of Defense

Manpower Data Center ("DMDC") and found that DMDC does not possess any information

indicating that Debtor(s) is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

                                                  2
*4791080454135001*
Case 20-11890-j7 Doc 14 Filed 11/20/20 Entered 11/20/20 16:03:38 Page 2 of 4
       1.       Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:

                a.     To enforce their rights in the Property, including foreclosure of liens and a

       foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements

       and/or other agreements to which Debtor(s) is/are a party, to the extent permitted by

       applicable non-bankruptcy law, such as by commencing or proceeding with appropriate

       action against Debtor(s) or the Property, or both, in any court of competent jurisdiction;

       and

                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor(s), although Debtor(s) can be named as a

defendant\defendants in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.

       4.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor(s) after any foreclosure sale or other disposition of the Property. Movant may

file an amended proof of claim for this bankruptcy case within 30 days after a foreclosure sale of

the Property should it claim that Debtor(s) owe(s) any amount after the sale of the Property.


                                                 3
*4791080454135001*
Case 20-11890-j7 Doc 14 Filed 11/20/20 Entered 11/20/20 16:03:38 Page 3 of 4
       5.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.

       7.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor(s) and to enter into a loan

modification with Debtor(s).


                                   XXX END OF ORDER XXX


Submitted by:


/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
Weinstein & Riley, P.S.
2501 San Pedro Drive NE, Bldg. A, Suite 102
Albuquerque, NM 87110
Direct: (505) 348-3075
Fax: 505-214-5116
ElizabethF@w-legal.com
Attorney for Movant


Copies to:

Debtor’s Counsel:
Kenneth G. Egan
Attorney for Debtors
1111 E. Lohman
Las Cruces, NM 88001-3268




                                                  4
*4791080454135001*
Case 20-11890-j7 Doc 14 Filed 11/20/20 Entered 11/20/20 16:03:38 Page 4 of 4
